NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund Gartmore NVIT International Equity Fund Gartmore NVIT Worldwide Leaders Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT Growth Fund NVIT Nationwide Fund NVIT Real Estate Fund Oppenheimer NVIT Large Cap Growth Fund Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated July 6, 2010 to the Prospectus dated May 1, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, the following changes shall apply only to the Van Kampen NVIT Comstock Value Fund: 1.On page 40 of the Prospectus, the table following “Portfolio Management – Portfolio Managers” is deleted and replaced with the following: Portfolio Manager Title Length of Service Kevin Holt Lead Portfolio Manager, Invesco Since June 2010 Devin Armstrong, CFA Portfolio Manager, Invesco Since June 2010 Jason Leder Portfolio Manager, Invesco Since June 2010 Matthew Seinsheimer, CFA Portfolio Manager, Invesco Since January 1998 James Warwick Portfolio Manager, Invesco Since June 2010 2.The information on page 60 of the Prospectus following “Portfolio Management” that relates to the “Van Kampen NVIT Comstock Value Fund” is deleted and replaced with the following: Portfolio Managers Kevin Holt, Devin Armstrong, CFA, Jason Leder, Matthew Seinsheimer, CFA and James Warwick are responsible for the day-to-day management of the Fund’s investment portfolio. Mr. Holt,
